Citation Nr: 1530172	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis in the left knee status post meniscectomy (excluding the time period from February 23, 2010 to April 1, 2010 where a temporary total evaluation based on surgical treatment necessitating convalescence has been assigned).  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee (excluding the time period from June 18, 2013 to August 1, 2013 where a temporary total evaluation based on surgical treatment necessitating convalescence has been assigned).    

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.   

The issues pertaining to the knees come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for right and left knee disabilities and assigned initial 10 percent ratings, effective June 30, 2009, the date of claim.  The Veteran appealed with respect to the propriety of the initial ratings assigned.  

In a rating decision dated March 2010, the RO awarded a temporary total evaluation for the left knee due to surgery necessitating a period of convalescence from February 23, 2010 to April 1, 2010.  Likewise, in a rating decision dated March 2014, the RO awarded a temporary total evaluation for the right knee due to surgery necessitating a period of convalescence from June 18, 2013 to August 1, 2013.  Therefore, the issues pertaining to the knees have been characterized as shown on the title page of this decision.

The issue of entitlement to service connection for sleep apnea comes before the Board on appeal from July 2012 rating decision issued by the RO.

The Board observes that service connection for sleep apnea was previously denied in a December 2010 rating decision because the medical evidence failed to show a diagnosis of sleep apnea.  However, VA treatment records received within one year of this determination documented a diagnosis of sleep apnea.  As new and material evidence was received with one year of the December 2010 decision, this evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period and, thus, the prior December 2010 rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2014).  In turn, the current appeal is not a claim to reopen requiring the submission of new and material evidence, but rather a claim of entitlement to service connection on a de novo basis.  Accordingly, the Board had characterized the appeal as set forth on the front page of this decision. 

In April 2015, the Veteran, his spouse, and his son testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  The record was held open for 30 days until May 6, 2015 so that additional evidence could be submitted.  

In April 2015, the Veteran submitted an additional medical opinion concerning his rheumatoid arthritis.  Although the Veteran did not waive Agency of Original Jurisdiction (AOJ) consideration of this evidence, there is no prejudice to the Veteran, as the AOJ will have the opportunity to consider such evidence on remand.  
  
The Board notes that the issue of entitlement to service connection for rheumatoid arthritis was previously on appeal.  In May 2013, the AOJ issued a statement of the case, but the Veteran failed to submit a substantive appeal.  As such, this issue is not currently before the Board.  Nevertheless, the April 2015 medical opinion appears to indicate that the Veteran's rheumatoid arthritis is related to service.  As the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for rheumatoid arthritis has been raised by the record, but has not been readjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking higher initial ratings for his service-connected left and right knee disabilities.  He was most recently afforded a VA examination in April 2014.  At such time, the examiner observed that the Veteran had degenerative arthritis of both knees with 4 meniscectomy surgeries on the right knee and 5 on the left knee.  It was noted that the Veteran used braces on both knees and a cane to walk.  Importantly, the examiner determined that the Veteran had a meniscus (semilunar cartilage) condition with frequent episodes of locking, joint pain, and joint effusion in both knees.  The Veteran was also unable to perform repetitive motion testing due to pain.  Nevertheless, given the number of surgeries the Veteran has had on both knees, it is unclear from the record whether he has suffered from an ongoing semilunar cartilage condition or if such has been surgically repaired.  It is also unclear from the record at what point the Veteran began experiencing frequent episodes of locking, joint pain, and joint effusion in both knees.  
 
Thus, the Board finds that another VA examination with retrospective medical opinion should be obtained to determine whether the Veteran has an ongoing semilunar cartilage condition and when he began exhibiting frequent episodes of locking, joint pain, and joint effusion in both knees from the date of the award of service connection, June 30, 2009.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  The Board finds that another VA examination is necessary as opposed to an opinion so that a complete history of the Veteran's knee symptoms since the date of service connection can be obtained.  Given the nature of the Veteran's knee disorders, the Board finds that the examination should be performed by an orthopedist, if possible.  

The Veteran is also seeking service connection for sleep apnea.  At the Board hearing, the Veteran testified that he began experiencing symptoms such as snoring and falling asleep during the day while stationed in Panama in service.  He indicated that other soldiers nicknamed him "Bait" due to his loud snoring.  He also reported having sinus issues in service and being fatigued during the day.  Service treatment records do document one instance of an upper respiratory infection in October 1985.  Nevertheless, the Veteran reported that he did report to sick call with respect to his symptoms.  He further indicated that his symptoms have continued to the present.  The Board observes that the Veteran is competent to report such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran has not been afforded a VA examination with respect to this issue.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the Veteran's competent statements concerning symptoms in service that have continued to the present, the Board finds that he should be afforded a VA examination to determine the etiology of his current diagnosed sleep apnea. 

Lastly, the Veteran receives treatment for his disabilities through the VA healthcare system.  Currently, the record includes VA treatment records dated to February 2014.  Therefore, while on remand, VA treatment records dated from February 2014 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's VA treatment records dated from February 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA orthopedic examination with an orthopedist, if possible, to assess the severity his service-connected right and left knee disabilities.  The records from VBMS and Virtual VA, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of both knees (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or  incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right and left knees due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

Specifically, the examiner should indicate whether the Veteran has an ongoing semilunar cartilage disability that has not been repaired by surgery.  If the Veteran does have an ongoing semilunar cartilage disability, the examiner should provide an opinion, if possible, as to what point from the date of the award of service connection, June 30, 2009, the Veteran began exhibiting frequent episodes of locking, joint pain and joint effusion in both knees.

The examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life.  

The examiner must provide a rationale for any opinion proffered. 

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the etiology of his sleep apnea.  All medically necessary tests should be performed.  The records from VBMS and Virtual VA, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea began in, or is otherwise related, to the Veteran's military service.  

A detailed rationale for all opinions expressed should be provided.  The examiner should specifically address the lay evidence concerning symptoms in service that have continued  to the present.    

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

